Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: www.nvsos.gov Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20110870471-71 Filing Date and Time 12/12/20118:27 AM Entity Number E0362362010-5 Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporation Pursuant to NRS 78.385 and 78.390 - (After issuance of Stock) 1. Name of the corporation: EUROPA ACQUISITION VI, INC 2. The articles have been amended as follows (provide article number if available): 1. The name of the corporation is China Rongxin Chemical Holding Group Inc. 3. The authorized stock of the corporation is 1,000,000,000 shares common stock, par value $0.001 per share and 500,000,000 shares preferred stock, par value $0.001 per share. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power or such greater proportion of the voting power as may be required in the case of a vote by classesor series , or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 100% 4. Effective date and timeof filing (optional): Date: Time: (must not be later than 90 days after the certificate is filed) 5. Officer signature (required): Signature of Officer *if any proposed amendment would alter or change any preference or any relative to other right given to any class or series of outstanding shares, then the amendment must be approved by the vote. In addition to the affirmative vote otherwise required of the holders of shares representing a majority of the voting power of each classor series affected by the amendment regardless of limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit the proper fees ay cause this filing to be rejected. This form must be accompanied by appropriate fees.
